                Case 4:20-cv-05309-PJH Document 61 Filed 10/02/20 Page 1 of 3




 1 RICHARD E. ZUCKERMAN
   Principal Deputy Assistant Attorney General
 2
   LANDON M. YOST (CABN 267847)
 3 Trial Attorney
   United States Department of Justice, Tax Division
 4 P.O. Box 683, Ben Franklin Station
   Washington, D.C. 20044
 5 Telephone: (202) 307-2144
   Fax:           (202) 307-0054
 6 E-mail: Landon.M.Yost@usdoj.gov
           Western.Taxcivil@usdoj.gov
 7
   DAVID L. ANDERSON (CABN 149604)
 8 United States Attorney

 9 Attorneys for United States of America

10                              UNITED STATES DISTRICT COURT FOR THE
                                  NORTHERN DISTRICT OF CALIFORNIA
11                                       OAKLAND DIVISION
12 COLIN SCHOLL and LISA STRAWN, on                         Case No. 4:20-cv-05309-PJH
   behalf of themselves and all others
13                                                          STIPULATED REQUEST TO
   similarly situated,                    )
                                          )                 SHORTEN TIME RE: MOTION FOR
14                                                          STAY OF PRELIMINARY
               Plaintiffs,                )
                                          )                 INJUNCTION PENDING APPEAL
15
               v.                         )
16                                        )
   STEVEN MNUCHIN, et al.,                )
17                                        )
               Defendants.                )
18 _______________________________________)

19

20
            Pursuant to Local Civil Rule 6-2, the parties submit this stipulated request that the Court modify
21
     the briefing schedule on Defendants’ Emergency Motion for Stay of Preliminary Injunction pending
22
     Appeal, see Dkt. 58, as follows:
23
                Plaintiffs’ response shall be due on Tuesday, October 6, 2020, and
24
                Defendants’ reply shall be due on Thursday, October 8, 2020.
25
            The modifications are needed because, among other reasons, briefing would not be closed under
26
     the normal schedule until October 22, seven days after the IRS’s current October 15, 2020 deadline for
27

28

     STIPULATED REQUEST TO SHORTEN TIME
     4:20-cv-05309-PJH
              Case 4:20-cv-05309-PJH Document 61 Filed 10/02/20 Page 2 of 3




 1 Class Members and others to submit claims through its online Non-filers tool.

 2         The only prior time modifications in the case were a stipulated modification to the briefing

 3 schedule on Plaintiffs’ motion for class certification and preliminary injunction, Dkt. 28, and a stipulated

 4 modification on Plaintiffs’ Motion to Shorten Time re: Plaintiffs' Emergency Motion for Notice to Class

 5 Members of Impending Deadline, Dkt. 52. (Plaintiffs have also filed a motion to expedite the briefing

 6 on their summary judgment motion, Dkt. 57). The parties do not expect this request to otherwise affect

 7 the case schedule.

 8         Dated this 2nd day of October, 2020.

 9

10                                                RICHARD E. ZUCKERMAN
                                                  Principal Deputy Assistant Attorney General
11

12                                                /s/ Landon M. Yost
                                                  LANDON M. YOST
13                                                Trial Attorney, Tax Division
                                                  U.S. Department of Justice
14
                                                  DAVID L. ANDERSON
15
                                                  United States Attorney
16                                                Northern District of California

17                                                Attorneys for Defendants

18
                                                  /s/ Kelly M. Dermody
19                                                Kelly M. Dermody (SBN 171716)
                                                  Yaman Salahi (SBN 288752)
20                                                Jallé Dafa (SBN 290637)
                                                  Lieff Cabraser Heimann & Bernstein, LLP
21                                                275 Battery Street, 29th Floor
                                                  San Francisco, CA 94111-3339
22                                                Telephone: 415.956.1000
                                                  Facsimile: 415.956.1008
23                                                kdermody@lchb.com
                                                  ysalahi@lchb.com
24                                                jdafa@lchb.com

25                                                Attorneys for Plaintiffs

26

27

28
     STIPULATED REQUEST TO SHORTEN TIME
     4:20-cv-05309-PJH                            2
              Case 4:20-cv-05309-PJH Document 61 Filed 10/02/20 Page 3 of 3




 1
                                        CERTIFICATE OF SERVICE
 2
            IT IS HEREBY CERTIFIED that service of the foregoing has been made this 2nd day of October,
 3
     2020, via the Court’s ECF system to all users.
 4

 5                                                    /s/ Landon M. Yost
                                                      LANDON M. YOST
 6                                                    Trial Attorney, Tax Division
                                                      U.S. Department of Justice
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED REQUEST TO SHORTEN TIME
     4:20-cv-05309-PJH                            1
